J-A18006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
           v.                        :
                                     :
                                     :
SHAYNE CHARLES COFFIELD              :
                                     :
                Appellant            :   No. 577 WDA 2015

         Appeal from the Judgment of Sentence February 24, 2015
 In the Court of Common Pleas of Washington County Criminal Division at
                     No(s): CP-63-CR-0001372-2013

COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
           v.                        :
                                     :
                                     :
SHAYNE CHARLES COFFIELD              :
                                     :
                Appellant            :   No. 1844 WDA 2015

          Appeal from the Judgment of Sentence May 26, 2015
 In the Court of Common Pleas of Washington County Criminal Division at
                    No(s): CP-63-CR-0001372-2013

COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
           v.                        :
                                     :
                                     :
SHAYNE CHARLES COFFIELD              :
                                     :
                Appellant            :   No. 1266 WDA 2016

                  Appeal from the Order August 18, 2016
 In the Court of Common Pleas of Washington County Criminal Division at
                     No(s): CP-63-CR-0001372-2013


BEFORE: BOWES, J., LAZARUS, J., and OTT, J.
J-A18006-17



MEMORANDUM BY BOWES, J.:                           FILED JANUARY 2, 2018


      Shayne Charles Coffield appeals from the judgment of sentence of ten

to twenty years incarceration imposed following his conviction for, inter alia,

robbery. We affirm the convictions, but vacate judgment of sentence and

remand for further proceedings.

      The trial court aptly summarized the facts established by the

Commonwealth in its Pa.R.A.P. 1925 opinion:

             On January 21, 2013, two people, dressed in black, with
      masks covering their faces entered the Isaly's store in
      Washington, Pennsylvania. Noreen Pago (hereinafter "Pago") and
      Robin Wright (hereinafter "Wright"), then clerks at the store,
      testified that the first actor, a white male with blue-green eyes,
      jumped onto and over the store counter wielding a knife,
      demanded money, and asked about the store's safe. The second
      actor, wielding a softball bat, remained on the other side of the
      counter. The actor with the knife then took money from the
      store's lottery drawer and placed it on the counter. The second
      actor then shoved the money into his pants, and the two actors
      fled. The clerks testified that the actors took $730.00 in cash
      from the drawer.

      Later, on April 8, 2013, Casey Ivery (hereinafter "Ivery")
      contacted police and claimed to have information relating to the
      January 21, 2013 Isaly's robbery. Trooper Thomas Kress of the
      Pennsylvania State Police conducted a tape recorded interview
      with Ivery that same day, wherein Ivery stated that on January
      21, she was living with Michael Steinstraw, and that day, upon
      entering her apartment, she saw Defendant and Steinstraw
      dressing in black clothing and gloves, searching for garments
      with which to cover their faces, and arming themselves - one
      with a black and pink Easton softball bat and one with a steak
      knife. Ivery then told police that she heard Defendant and
      Steinstraw stating their intention to rob Isaly’s.




                                     -2-
J-A18006-17


       Ivery then left the apartment to pick up her daughter, and upon
       her return, she could see flashing red and blue lights in the
       direction of Isaly's. Defendant and Steinstraw were inside the
       apartment wearing their undergarments, with a stack of money
       nearby. Ivery informed police that Defendant then claimed that
       he and Steinstraw had just robbed Isaly's. Specifically, Ivery
       stated that Defendant told her he had jumped on the counter at
       the store, demanded money from the store clerk at knifepoint,
       then removed money from a drawer inside the store and handed
       it to Steinstraw. Ivery then told police that, at some time
       following the robbery, she, Defendant and Steinstraw placed the
       softball bat in the trunk of her car, drove to a location near her
       apartment, and ditched it in a wooded area along the road. At
       trial, however, Ivery claimed to have no memory of the night of
       the incident, or of the substance of the conversation she had
       with Trooper Kress on April 8, 2013, citing her drug abuse as the
       cause of her memory's failings.

Trial Court Opinion, 8/2/16, at 4-6.

       A jury convicted Appellant of the robbery and theft by unlawful taking.

On February 17, 2015, the trial court imposed a sentence of ten to twenty

years incarceration, structured as follows: eight and one-half to seventeen

years for robbery, plus a consecutive period of one and one-half to three

years incarceration for theft by unlawful taking.1 Three separate notices of

appeals followed.

       First, on February 24, 2015, Appellant filed timely post-sentence

motions.     The court held a hearing, which culminated with the judge

____________________________________________


1
  In this order, the court also imposed sentence for probation violations.
Appellant filed a separate notice of appeal from that sentence, listed
consecutively to this appeal. Those sentences were later modified pursuant
to a nunc pro tunc restoration of post-sentencing appellate rights.




                                           -3-
J-A18006-17


ordering the parties to address whether the charges merged.                   The

Commonwealth then filed its own motion on March 13, 2015, seeking

modification of Appellant’s sentence, which we construe as a memorandum

of law in response to Appellant’s motion.2 On March 23, 2015, the trial court

issued a sentencing order purporting to grant the Commonwealth’s motion

for modification, which we elect to treat as an order granting, in part,

Appellant’s post-sentence motion for reconsideration of sentence.          In that

order, the court determined that theft merged with robbery, and therefore

vacated both sentences. The court then imposed the exact same sentence

of ten to twenty years at the robbery charge.             Thereafter, it issued a

separate order, docketed March 23, 2015, disposing of Appellant’s remaining

post-sentence motion claims.          Appellant filed a notice of appeal from that

order, docketed at 577 WDA 2015. This docket is the appeal we dispose of

on the merits, as explained infra.

       On April 22, 2015, the trial court ordered Appellant to file a concise

statement of matters complained of on appeal.              While that order was

outstanding, the trial court issued, on May 28, 2015, an amended order of

sentence which did not alter the instant sentence. The purpose of this order

was to impose a sentence for probation revocations that occurred due to the
____________________________________________


2
  The Commonwealth’s motion for modification, if actually treated as such,
was untimely. See Pa.R.Crim.P. 721(B)(1) (Commonwealth modification for
sentence must be filed within ten days of sentence).




                                           -4-
J-A18006-17


instant conviction.   In an abundance of caution, Appellant filed the same

post-sentence motions that were filed on February 24, 2015, which were

denied by operation of law. Again seeking to preserve his appellate rights,

Appellant filed a second notice of appeal, docketed at 1844 WDA 2015. On

November 20, 2015, Appellant filed his Rule 1925(b) statement. The trial

court authored its Rule 1925(a) Opinion in response.

        The third and final notice of appeal is due to the fact that the trial

court, in addressing Appellant’s issues, realized that it had made a

sentencing error. As explained in its Rule 1925 opinion:

        Upon further review of the case file, the trial court determined
        that   the    Pre-Sentence     Investigation   report  contained
        inaccuracies relating to the guideline ranges of sentence, and
        thus is issuing an order contemporaneously with this opinion,
        reducing Defendant's sentence to a term of eight and one-half (8
        1/2) to twenty (20) years of incarceration on the Robbery count.

Trial   Court   Opinion,   8/2/16,   at   14.   As   indicated,   the   trial   court

simultaneously issued a separate sentencing order purporting to amend

Appellant’s sentence.      Appellant again filed post-sentence motions, which

were denied, and a subsequent notice of appeal, docketed at 1266 WDA

2016.

        This Court consolidated all three appeals.      Consequently, we have

three separate sentences before us: first, the March 23, 2015 sentence,

which granted Appellant’s original post-sentence motion for reconsideration;

second, the May 28, 2015 order, which purported to modify the March 23,

2015 order, but simply reimposed that sentence along with probation

                                          -5-
J-A18006-17


revocation sentences; and, finally, the August 2, 2016 order, which

attempted to reduce Appellant’s sentence from ten to twenty years

incarceration to eight and one-half to seventeen years of incarceration.

       The only sentence validly imposed was the sentence of March 23,

2015, which was a result of the order granting reconsideration. The other

two orders were nullities, and must be vacated. While we commend the trial

court’s desire to correct a sentencing error, it lacked jurisdiction to modify

its   sentence    after   it   granted    Appellant’s   post-sentence   motion   for

reconsideration.3 By law, a court “may modify or rescind any order within

30 days after its entry . . . if no appeal from such order has been taken or

allowed.” 42 Pa.C.S. § 5505. Our Supreme Court has held that § 5505 does

not prevent a trial court from “correct[ing] a patent defect or mistake in the

record” even after a notice of appeal has been filed.          Commonwealth v.

Klein, 781 A.2d 1133, 1135 (Pa. 2001) (citing Commonwealth v. Cole,

263 A.2d 339, 341 (Pa. 1970)).             The trial court’s third sentencing order

reduced Appellant’s sentence and therefore cannot be characterized as

correcting a patent defect or mistake.

       We likewise vacate the March 23, 2015 order. Appellant pursued his

legality of sentence claim, the trial court conceded that the sentence was
____________________________________________


3
   We further recognize the confusion caused by the fact the trial court’s
March 23, 2015 order facially stated that it was granting the
Commonwealth’s motion. Appellant wisely protected his appellate rights at
all stages.



                                           -6-
J-A18006-17


improper, and both parties assume that the order of August 2, 2016

reducing Appellant’s sentence was lawfully imposed. See Appellant’s brief at

13; Commonwealth’s brief at 7, n.1 (The initial sentence . . . was modified

twice, the last time on August 2, 2016. It is from this final sentence that

this appeal properly lies.”).   The sentencing defect identified by the trial

court can be remedied upon remand.

      We now proceed to examine the merits of Appellant’s two claims,

which are presented as follows:

      I. Whether the trial court erred in denying [Appellant]’s Rule 600
      motion where the Commonwealth chose to let [Appellant]’s trial
      deadline of October 5, 2014 pass in order to try [Appellant] on a
      different—and more recently filed—case?

      II. Whether the trial court abused its discretion in admitting an
      audiotaped statement as an exception to the hearsay rule where
      the Commonwealth did not satisfy the requirements for the past
      recollection recorded exception to the same, the trial court's
      decision to admit the audiotaped statement was made on the
      basis of a past recollection recorded analysis, and—in any
      event—the audiotaped statement does not constitute a prior
      inconsistent statement?

Appellant’s brief at 8.

      Appellant’s first issue concerns an alleged failure of the Commonwealth

to timely prosecute his case pursuant to Pennsylvania Rule of Criminal

Procedure 600.    Our standard and scope of review in evaluating Rule 600

issues is well-settled. We determine

      whether the trial court abused its discretion. Judicial discretion
      requires action in conformity with law, upon facts and
      circumstances judicially before the court, after hearing and due
      consideration. An abuse of discretion is not merely an error of

                                     -7-
J-A18006-17


      judgment, but if in reaching a conclusion the law is overridden or
      misapplied   or    the    judgment    exercised    is   manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill
      will, as shown by the evidence or the record, discretion is
      abused.

      The proper scope of review is limited to the evidence on the
      record of the Rule [600] evidentiary hearing, and the findings of
      the [trial] court. An appellate court must view the facts in the
      light most favorable to the prevailing party.

Commonwealth v. Armstrong, 74 A.3d 228, 234 (Pa.Super. 2013) (citing

Commonwealth v. Ramos, 936 A.2d 1097, 1099 (Pa.Super. 2007) (en

banc) (alterations in original due to rule renumbering)).        “The proper

application of discretion requires adherence to the law, and we exercise

plenary review of legal questions.”    Commonwealth v. Baird, 975 A.2d

1113, 1118 (Pa. 2009) (citing Commonwealth v. Chamberlain, 731 A.2d

593, 595 (Pa. 1999)). Where the Commonwealth’s due diligence is at issue,

we apply the following principle:

      As has been oft stated, “[d]ue diligence is fact-specific, to be
      determined case-by-case; it does not require perfect vigilance
      and punctilious care, but merely a showing the Commonwealth
      has put forth a reasonable effort.”

Commonwealth v. Bradford, 46 A.3d 693, 701–02 (Pa. 2012) (quoting

Commonwealth v. Selenski, 994 A.2d 1083, 1089 (Pa. 2010)).

      To adequately dispose of the Rule 600 issue, we must discuss

Appellant’s other criminal cases.    The instant offense, committed January

21, 2013, occurred twenty-nine hours after Appellant was released from

serving a period of incarceration.    As indicated by the factual recitation



                                      -8-
J-A18006-17


supplied by the trial court, Appellant was not apprehended for some time,

with the authorities initiating charges on April 9, 2013.    Appellant’s post-

release crime spree included robberies on March 9, 2013, and March 27,

2013. The charges for these cases were respectively filed at criminal case

numbers 2013-1371 and 2013-1373, with corresponding complaint dates of

May 30, 2013, and April 10, 2013. Additionally, Appellant faced charges at

criminal   cases   2013-2006   and   2013-2247,    with   incident   dates   of,

respectively, July 29, 2013, and July 8, 2013. All five cases were listed for

trial together.

      On January 7, 2014, Appellant filed a motion for continuance,

docketed at all five cases, and the trial court later held a status conference.

The docket sheets for cases 2013-1371, 2013-1372, 2013-1373 all contain

this notation, dated March 12, 2014: “[Appellant] to appear or be brought

before undersigned on March 24, 2014 at 9 for trial.”       It is unclear what

occurred on that date; however, Appellant appeared for a jury trial on June

9, 2014 at case 2013-1373, and was acquitted of all charges.

      At the Rule 600 hearing on this matter, the Commonwealth indicated

that it intended to proceed on the 2013-1371 case, which was filed on May

30, 2013, in July. However, Appellant’s counsel was completely unavailable

for trial that month due to, inter alia, a required continuing legal education

course, other hearings, and a scheduled vacation, resulting in a September




                                     -9-
J-A18006-17


trial date.4 Accordingly, the Commonwealth scheduled case 2013-1371 for

the September trial term.          That decision forms the basis for Appellant’s

current claim.5

       Appellant filed his motion to dismiss on October 8, 2014.             Rule 600

requires the Commonwealth to try a defendant within one year of filing the

complaint; thus, our starting point is the mechanical run date, which is

calculated    by    simply     adding     365      days   to   the   complaint   date.6

Commonwealth v. Goldman, 70 A.3d 874, 879 (Pa.Super. 2013). In this

case, the criminal complaint was filed on April 9, 2013, making the

mechanical run date April 9, 2014.

       We then add periods of excludable time for delays caused by the

defendant or his counsel, resulting in an adjusted run date. If the trial takes

place after that date, we ask whether there was any excusable time

attributable to circumstances beyond the Commonwealth’s control.                 If the

Commonwealth acted with due diligence, those periods of time are added to

____________________________________________


4
  Appellant does not dispute the trial court’s statement that Washington
County did not have an August trial term.
5
  The trial did not take place as scheduled, due to a discovery issue. At the
Rule 600 hearing, the Commonwealth indicated that it “had to dismiss the
jury because of the discovery.” N.T. Rule 600 hearing, 10/16/14, at 14.
6
  Rule 600 was rescinded and readopted on July 1, 2013. This prosecution
was initiated April 9, 2013 and we therefore apply the former version of Rule
600. Commonwealth v. Colon, 87 A.3d 352, 357, n.3 (Pa.Super. 2014).
The changes are not substantive.




                                          - 10 -
J-A18006-17


the adjusted run date, yielding a final Rule 600 run date. Ramos, supra at

1102 (“If, however, the defendant's trial takes place outside of the adjusted

run date, we must determine . . . whether the delay occurred despite the

Commonwealth's due diligence.”).

      Since the calculation of the adjusted run date is of paramount

importance, we begin by noting that Appellant accepts the Commonwealth’s

calculations contained in its written response to Appellant’s motion to

dismiss. “Here, the parties agreed that delay attributed to [Appellant] and

his counsel, rather than the Commonwealth, resulted in an October 5, 2014,

deadline to bring [Appellant] to trial.” Appellant’s brief at 20. Appellant’s

trial commenced on October 20, 2014.         The Commonwealth asserted, and

the trial court accepted, that the judicial delay doctrine excused the fifteen-

day overage. Our Supreme Court has explained that doctrine as follows:

      Judicial delay can support the grant of an extension of the Rule
      [600] run date.      This Court stated in [Commonwealth v.
      Crowley, 502 Pa. 393, 466 A.2d 1009 (1983)] that where the
      delay is due to congested court dockets, the trial court is to
      establish that:

            it has devoted a reasonable amount of its resources
            to the criminal docket and that it scheduled the
            criminal trial at the earliest possible date consistent
            with the court's business. While the trial court may
            be required to rearrange its docket, if possible, when
            judicial delay has caused a lengthy postponement
            beyond the period prescribed by Rule 1100, or one
            that implicates the constitutional right to a speedy
            trial, it should not be required to do so to avoid a
            delay of under 30 days.




                                    - 11 -
J-A18006-17


Commonwealth v. Spence, 627 A.2d 1176, 1181 (Pa. 1993).                      The

Commonwealth’s basis for applying this principle is that the courtroom was

unavailable   to   try   Appellant   in    September,   and   the   Commonwealth

proceeded at the next available trial date, which was within thirty days of

the adjusted run date.

      Appellant argues that this doctrine does not apply, as the instant

charges arose first in time among the remaining cases that were scheduled

for trial. “Despite the instant matter being the oldest of those cases pending

against [Appellant] in 2014, the Commonwealth chose not to call it to trial

prior to October 5, 2014, and instead elected to try [Appellant] on another,

more-recently filed case.” Appellant’s brief at 22. This argument implicates

the Commonwealth’s due diligence obligations, i.e., Appellant claims that the

Commonwealth was required to prioritize the prosecution of the older case.

In support, he cites Commonwealth v. Lewis, 804 A.2d 671, 674

(Pa.Super. 2002), for the principle that “Once a case has possible Rule 600

problems, prosecutors are required to do everything that is reasonable in

their power to try the case in time.”

      Presently, Appellant maintains that “everything that is reasonable”

encompasses the duty to prioritize cases with looming Rule 600 issues to the

exclusion of others, at least when the cases involve the same defendant.

We disagree, and find that the Commonwealth’s due diligence was not at

issue due to Appellant’s unavailability in September. We therefore affirm on


                                          - 12 -
J-A18006-17


this basis, as it is fully supported by the record. See Commonwealth v.

O'Drain, 829 A.2d 316, 322, n.7 (Pa.Super. 2003) (this Court may affirm if

there is any basis on the record to support the trial court's action).

      In Lewis, we affirmed the grant of a Rule 600 motion to dismiss. The

prosecutor selected January 8, 2001, as the trial date, and agreed that

January 22, 2001, was the adjusted run date.         However, the prosecution

encountered a problem extraditing a key witness, and failed to inform the

court of that fact until jury selection. Id. at 672. The court continued jury

selection until January 16, but the same assistant district attorney “chose to

commence another high-profile case on that date, further causing delay of

the within case[.]” Id. at 673. The court then postponed jury selection to

January 26. Lewis filed a motion to dismiss, which the trial court granted.

Id. We affirmed, opining that the prosecutor

      was or should have been well aware that there were Rule 600
      issues when he asked that the trial not start on January 16
      because he preferred the lure of another high-profile case. As
      the trial court found, “Other than the high-profile nature of the
      other case, the prosecutor's decision is inexplicable.” Trial Court
      Opinion at 6. The Commonwealth has not offered any evidence,
      nor do we find any in the record, to indicate that more urgent
      Rule 600 cases compelled it to postpone Appellee's case beyond
      the adjusted run-date. Rather, it appears the Commonwealth
      simply preferred to try its high-profile case first, at the expense
      of Appellee's statutory right to prompt trial. As a result, we find
      that the Commonwealth was not duly diligent in trying to begin
      the case before the 365 days had expired.

Id. at 674.




                                     - 13 -
J-A18006-17


      Appellant maintains that Lewis requires the same outcome herein, as

in both cases the prosecutor elected to try one case to the exclusion of

another. We find that Lewis is distinguishable. First, the prosecutor therein

failed to exercise due diligence in securing a witness for the original trial

date, thus preventing a timely trial.    “[The Commonwealth] should have

timely notified the trial court that there were troubles in securing the witness

as soon as the problem arose.”      Id. at 674.    Then, when the witness in

Lewis became available for trial, the prosecutor chose to try another case,

which did not present a more urgent Rule 600 concern, instead of

proceeding against Lewis. Hence, Lewis involved a prosecutor electing to

proceed against a completely different defendant, instead of trying the case

that had already exceeded its adjusted run date.

      In contrast, the prosecution of the criminal charges at 2013-1371 and

2013-1372 both involved Appellant as defendant.              Significantly, the

Commonwealth intended to try case 2013-1371 in July, but defense counsel

was unavailable. Obviously, that period of delay is already accounted for in

the excludable time calculation.    However, Appellant fails to acknowledge

that the delay of that case created a cascading compound delay of all other

cases, including the instant matter. Unless the Commonwealth was required

to list all cases for trial simultaneously, and therefore force Appellant to

prepare for multiple cases at the same time, a delay in one case is in truth a

delay of all cases.    We reject the notion that Rule 600 obligated the


                                     - 14 -
J-A18006-17


Commonwealth and the trial court to rearrange the trial calendar to

accommodate a delay caused by Appellant.

        In our view, Appellant’s act of postponing the July case rendered him

unavailable for trial in September with respect to this case.                            C.f.

Commonwealth v. Plowden, 157 A.3d 933, 941 (Pa.Super. 2017) (en

banc)        (“A       criminal        defendant         who          is         incarcerated

in another jurisdiction is unavailable within      the    meaning           of Rule 600[.]”).

The Commonwealth and trial court were not required to rework schedules

and trial calendars when the case would have proceeded in July but for

Appellant’s delay. Therefore, since the Commonwealth prosecuted Appellant

in September, he was unavailable for trial in the instant matter, resulting in

excludable time. See Commonwealth v. Anderson, 959 A.2d 1248, 1251

(Pa.Super. 2008) (“[U]navailability [of] the defendant, at any stage of the

proceedings, is mandated as excludable.”).           Since trial against Appellant

commenced at the next available court date, Appellant’s Rule 600 rights

were not violated.7

        We   acknowledge        Appellant’s    argument        that        his   constructive

unavailability is irrelevant, in that the Commonwealth could have abandoned

its preferred order of prosecution in light of defense counsel’s unavailability
____________________________________________


7
  We need not calculate the precise number of days to be added to the
adjusted run date as a result of this unavailability, as the Commonwealth
commenced trial at the next available term.




                                          - 15 -
J-A18006-17


in July.8   We disagree. Assuming arguendo that the Commonwealth’s due

diligence obligations may require an adjustment of order in some situations,

our precedents do not require the Commonwealth to take every conceivable

measure. See Commonwealth v. McNear, 852 A.2d 401, 407 (Pa.Super.

2004) (“[D]ue diligence must be judged by what was done by the

authorities rather than by what was not done.”) (citation omitted; emphasis

supplied by original). Furthermore, this case does not present the type of

extreme delay triggering the duty to seek alternative arrangements.

“However, the Commonwealth may, under some circumstances (e.g. a

prolonged judicial absence), have a duty to seek other courtrooms to try the

case.”   Commonwealth v. Riley, 19 A.3d 1146, 1149 (Pa.Super. 2011);

Compare Commonwealth v. Trippett, 932 A.2d 188, 198 (Pa.Super.

2007) (case delayed by over six months due to unavailable courtroom;




____________________________________________


8
  The line between judicial delay and delay caused by the Commonwealth’s
own actions is sometimes difficult to draw. See Commonwealth v. Mills,
162 A.3d 323, 325 (Pa. 2017) (while normal progression of criminal case
does not automatically constitute delay, trial courts have discretion “to
differentiate between time necessary to ordinary trial preparation and
judicial delay arising out of the court’s own scheduling concerns”). In Mills,
Justice Wecht, joined by Justices Todd and Donohue, filed a concurring
opinion expressing the view that judicial delay is relevant only after the
Commonwealth establishes it acted with due diligence. Id. at 325-27.




                                          - 16 -
J-A18006-17


“Commonwealth attempted to have the case reassigned to another judge

but none were available”).9 No relief is due on Appellant’s Rule 600 claim.

       We now address Appellant’s second issue, which concerns the

introduction of an out-of-court statement given by Casey Ivery, who

inculpated Appellant in a recorded statement supplied to Trooper Kress. At

trial, Ivery rebuffed the Commonwealth’s attempt to elicit the details she

previously disclosed to the authorities.           Ivery first claimed that she was

aware of the robbery but did not remember it.             N.T., 10/20-22/14, at 95.

When asked the generic question, “Do you have any information relating to

the robbery[?]”, she replied, “Not that I can remember.” Id. at 96. Ivery

then conceded that she spoke to a police officer, but stated that she could

not remember what she said.             Id. at 97.     Ivery attributed her lack of

memory to the fact she “was on a lot of drugs back then[.]” Id. at 98. The

following exchange embodies her recalcitrance:

       Q. The information that you told [the officer] then, was that
       information that you had?

       A. Like I said, I don’t remember what our conversation was
       about. I don’t remember. I just don’t remember. I mean, like I
       was using then when I spoke to him. I was high then too. I just
       don’t remember.




____________________________________________


9
 Trippett does not specifically discuss what efforts the Commonwealth
made to have another courtroom hear the case.



                                          - 17 -
J-A18006-17


Id. at 98-99. The witness was then shown a transcript of her statement in

an attempt to refresh her recollection, and she stated that it did not assist

her memory.

      At that juncture, the Commonwealth sought to introduce the actual

recorded statement pursuant to the pertinent hearsay exception codified at

Pa.R.E. 803.1(3), which states:

      (3)   Recorded   Recollection  of   Declarant-Witness. A
      memorandum or record made or adopted by a declarant-witness
      that:

      (A) is on a matter the declarant-witness once knew about but
      now cannot recall well enough to testify fully and accurately;

      (B) was made or adopted by the declarant-witness when the
      matter was fresh in his or her memory; and

      (C) the declarant-witness testifies accurately reflects his or her
      knowledge at the time when made.

      If admitted, the memorandum or record may be read into
      evidence and received as an exhibit, but may be shown to the
      jury only in exceptional circumstances or when offered by an
      adverse party.

Pa.R.E. 803.1(3).

      Appellant lodged an objection.     The trial court then conducted a

hearing outside the presence of the jury, and concluded that this exception

applied.   However, in its Rule 1925(a) opinion, the trial court justified

inclusion of the evidence under Pa.R.E. 803.1(1), which governs the

introduction of prior inconsistent statements. That exception reads:




                                    - 18 -
J-A18006-17


      (1) Prior Inconsistent Statement of Declarant-Witness. A
      prior statement by a declarant-witness that is inconsistent with
      the declarant-witness's testimony and:

      (A) was given under oath subject to the penalty of perjury at a
      trial, hearing, or other proceeding, or in a deposition;

      (B) is a writing signed and adopted by the declarant; or

      (C) is a verbatim contemporaneous electronic recording of an
      oral statement.

Pa.R.E. 803.1(1).   Further complicating matters, we note that Rule 803.1

was modified on April 1, 2017 to, inter alia, add the following subdivision,

which directly deals with the admissibility of the statement at issue:

      (4) Prior Statement by a Declarant-Witness Who Claims
      an Inability to Remember the Subject Matter of the
      Statement. A prior statement by a declarant-witness who
      testifies to an inability to remember the subject matter of the
      statement, unless the court finds the claimed inability to
      remember to be credible, and the statement:

      (A) was given under oath subject to the penalty of perjury at a
      trial, hearing, or other proceeding, or in a deposition;

      (B) is a writing signed and adopted by the declarant; or

      (C) is a verbatim contemporaneous electronic recording of an
      oral statement.

Pa.R.E. 803.1(4).

      While this rule of evidence did not exist at the time of trial, we think its

inclusion is significant in that it clearly sanctions the admission of this type

of evidence. The three quoted exceptions largely differ with respect to their

details. For example, as Appellant points out, Rule 803.1(1) does not strictly

apply herein since Ivery’s audiotaped statement was not “inconsistent” with

                                     - 19 -
J-A18006-17


any of her testimony. Rather, the witness declined to offer any testimony,

consistent or inconsistent, with her previous statement by claiming a total

loss of memory. Indeed, Ivery steadfastly refused to admit anything about

the prior statement beyond the bare fact that she gave it. 10 This same point

applies to Rule 803.1(3), which requires, inter alia, that the statement was

made “when the matter was fresh in his or her memory[.]”              As Appellant

points out, Ivery disclaimed remembering the details of her prior statement

as a result of her drug use. Thus, the witness neither affirmed nor denied

that the prior statement was made when the matter was fresh in her

memory, nor did she testify that the recorded statement accurately reflected

her knowledge at the time it was made. See Pa.R.E. 803.1(3)(C).

       Appellant’s challenges to the admission of the evidence are thus well-

stated in that Ivery did not supply testimony that was inconsistent with the

recorded statement. Nevertheless, we decline to find that the court abused

its discretion in admitting the statement.         We reiterate that Rule 803.1(4)

____________________________________________


10
  Even to that limited point, Ivery was uncooperative. First, she disavowed
any memory of giving a recording. N.T., 10/20-22/14, at 106. Then, when
asked if hearing the tape would help refresh her recollection, she stated, “I
guess. I don’t know what I sound like on a tape.” Id. at 110. When the
recorded statement was played outside the presence of the jury, the court
asked, “Is that your voice, Ma’am?”, she replied, “I guess you can say it
was. I don’t know.” Id. at 110. Ultimately, she admitted the voice was
hers, but claimed that her voice “sounds different. It sounds like I wasn’t
sober.” Id. at 111. Thus, the fact that her statement did not technically
conflict with any testimony is directly attributable to her unwillingness to
concede that she gave a statement.



                                          - 20 -
J-A18006-17


now directly deals with this exact problem by permitting the trial court to

determine whether the claimed inability to remember is credible.             The

Comment thereto states:

       The purpose of this hearsay exception is to protect against the
       “turncoat witness” who once provided a statement, but now
       seeks to deprive the use of this evidence at trial. It is intended
       to permit the admission of a prior statement given under
       demonstrably reliable and trustworthy circumstances, see,
       e.g., Commonwealth v. Hanible, 30 A.3d 426, 445 n. 15 (Pa.
       2011), when the declarant-witness feigns memory loss about the
       subject matter of the statement.

Pa.R.E. 803.1(4).11

       Hanible, cited by the Comment, is instructive of the applicable

principles.    The appellant therein challenged his trial counsel’s failure to

object to the introduction of a prior statement by Mr. Wiley, a key witness to

the events. At trial, Wiley

       repudiated the statement he previously gave police, and testified
       that he never had a conversation with Appellant about a
       potential robbery of the victims, did not observe Appellant
       standing over Wise with a gun, and knew nothing about the
       murders. Wiley explained that police forced him to make and
       sign the false statement by physically attacking him and
       threatening to charge him with the murders. The Commonwealth
       then effectively impeached its own witness by confronting Wiley
       with the relevant portions of the statement he gave to police. To
       bolster the veracity of Wiley's prior statement, the
       Commonwealth also presented the testimony of the officer who
____________________________________________


11
   Rule of Evidence 804, establishing when a witness may be considered
unavailable, was amended to include the following criterion: “A declarant is
considered to be unavailable as a witness if the declarant . . . testifies to not
remembering the subject matter, except as provided in Rule 803.1(4)[.]”
Pa.R.E. 804(a)(3).



                                          - 21 -
J-A18006-17


     took Wiley's statement, Detective Patrick Mangold. Detective
     Mangold testified that he did not use physical force or threat to
     obtain information from Wiley, and did not suggest answers to
     the questions posed, but rather asked Wiley questions and wrote
     down his responses verbatim.

Id. at 436.    During collateral proceedings, Hanible alleged that counsel

ineffectively failed to object to the introduction of the prior statements.

Specifically, he claimed that pursuant to Rule 803.1(1), Wiley did not adopt

the statement.   The Court disagreed, holding that there was no arguable

merit to the objection as “Wiley adopted his prior statement to police when

he signed each page of the document.” Id. at 447.

     Applying Hanible, we agree that the prior statement was admissible.

Ivery clearly adopted the statement by agreeing to its recording. Moreover,

she eventually admitted that she actually gave that statement.      While her

trial testimony differs from that of the witness in Hanible insofar as she did

not technically offer any testimony inconsistent with the prior statement,

whereas Wiley agreed that he made the statement (albeit under duress),

that is simply a function of the fact she disclaimed any memory of the

robbery. We do not find that this distinction warrants a contrary outcome.

Indeed, in Hanible, Wiley’s inconsistent trial testimony did not deny the

substance of what he previously stated. The same is true here. Ivery did

not deny that she made the statements; she simply attributed the contents

of her statement to her alleged intoxication.     In this sense, the instant




                                    - 22 -
J-A18006-17


statement was clearly more reliable than the written adoption in Hanible.12

Compare Commonwealth v. Lively, 610 A.2d 7, 11 (Pa. 1992) (error to

permit police officer to testify to prior statement by witness which was not

reduced to writing, recorded, or adopted by the witness). Hence, we hold

that the instant statement was admissible pursuant to Rule 803.1(1) and

affirm the ruling on that basis.13

       Finally, to the extent that there is a substantive difference between

this case and Hanible, the amendment to Rule 803.1 squarely addresses

this problem by expressly permitting the trial court to make a credibility
____________________________________________


12
   Appellant, of course, remained free to challenge the reliability of the prior
statement by arguing that Ivery’s attestation to her intoxication undercut
what she told the police.
13
   Appellant argues that this Court is bound to examine only the legal
reasoning employed by the trial court at the time of its ruling, and we
therefore must ignore the trial court’s Rule 1925(a) Opinion, which justified
admission of the evidence under a different hearsay exception. Thus,
Appellant suggests that this Court cannot examine whether the trial court
actually erred in admitting the evidence as a question of law, only whether
the trial court abused its discretion at the moment it admitted the evidence
under a mistaken understanding of the law. We disagree. See generally
Commonwealth v. Fant, 146 A.3d 1254, 1265, n.13 (Pa. 2016)
(“According to the ‘right-for-any-reason’ doctrine, appellate courts are not
limited by the specific grounds raised by the parties or invoked by the court
under review, but may affirm for any valid reason appearing as of record.”).

Moreover, Appellant’s suggestion to the contrary means that a trial judge
who sustains or overrules an objection can later more fully explain its
reasoning upon reflection, while the trial judge who explains their reasoning
is “locked in” to the explanation given at trial. We view the ultimate
question as whether the evidence was admissible, not whether the trial
court’s theory of admissibility was correct.




                                          - 23 -
J-A18006-17


finding regarding the purported memory loss. The trial court could not, of

course, invoke that Rule since it did not exist during trial. Nevertheless, its

inclusion makes plain that any distinction between the prior statement

introduced in Hanible and the prior statement herein is not tenable.14 We

therefore find that the trial court did not abuse its discretion.

       Conviction affirmed. Judgment of sentence vacated and remanded for

resentencing consistent with this memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/2/2018




____________________________________________


14
   In the alternative, we express our view that the failures to establish that
the prior statements were inconsistent with Ivery’s trial testimony do not
warrant a new trial as a variation of harmless error. While that concept
addresses the effect of evidence that should not have been introduced in the
first place, the inclusion of Rule 803.1(4) makes plain that her statement
would be admissible in any retrial if she continued to assert a drug-abuse
induced memory loss that was conveniently limited to the contents of her
recorded statement. Appellant is not entitled to a windfall in the form of a
new trial.



                                          - 24 -
J-A18006-17




              - 25 -